



COURT OF APPEAL FOR ONTARIO

CITATION: Parkhill Excavating Limited v. Royal &
    Sunalliance Insurance Company of Canada, 2016 ONCA 882

DATE: 20161122

DOCKET: C61276

LaForme, Hourigan and Pardu JJ.A.

BETWEEN

Parkhill Excavating Limited

Plaintiff (Appellant)

and

Royal & Sunalliance Insurance Company of
    Canada

Defendant (Respondent)

AND BETWEEN

Parkhill
    Excavating Limited,

Arthur
    Thomas Barker and Randy Arthur Barker

Plaintiffs (Appellants)

and

Economical Mutual Insurance Company

Defendant (Respondent)

AND BETWEEN

BGS
    Homes Inc. and B.G. Scugog Inc.

Plaintiff

and

Board of
    Health for the Haliburton,

Kawartha,
    Pineridge District Health Unit,

The
    Corporation of the City of Kawartha Lakes,

Parkhill Excavating Limited,

Arthur Thomas Barker and Randy Arthur Barker

Defendants
(
Appellants
)

and

Northbridge General
    Insurance Corporation

Third Party (Respondent)

Lawrence G. Theall and Camille Dunbar, for the appellants, Parkhill
    Excavating Limited, Arthur Thomas Barker and Randy Arthur Barker

Marcus B. Snowden and Sébastien A. Kamayah, for the
    respondent, Economical Mutual Insurance Company

Mark M. O'Donnell, for the respondent, Royal &
    Sunalliance Insurance Company of Canada

Emily Stock, for the respondent, Northbridge General
    Insurance Corporation

Heard: September 29, 2016

Supplementary reasons to the judgment in
Parkhill Excavating Limited v. Royal & Sunalliance Insurance Company of
    Canada
, 2016 ONCA 832, released on November 08, 2016.

Hourigan J.A.:

ADDENDUM

[1]

The appeal was heard on September 29, 2016 and the judgement was
    released on November 08, 2016. Following the release of the judgment, the panel
    was contacted by counsel and informed of several pieces of pertinent
    information, requiring the amendment of the initial declaration and the release
    of this addendum to the judgement.

[2]

Counsel for Royal & Sunalliance
    Insurance Company of Canada (RSA) informed the Court that RSA had settled the
    claims made by Parkhill Excavating Limited (Parkhill) against it and settled
    its involvement in the appeal prior to the hearing of the appeal. Accordingly,
    RSA was not a respondent to the appeal, and was not a party against whom
    judgment could be rendered. The declaration of November 08, 2016 is thus
    amended, so that it is only the insurers Economical Mutual Insurance Company
    (Economical) and Northbridge General Insurance Corporation (Northbridge)
    who are compelled to provide Parkhill a defence under their Commercial General
    Liability (CGL) policies.

[3]

Counsel for Parkhill informed the Court
    that the respondent insurers had withdrawn any reliance on the Professional
    Services Exclusion prior to the hearing of the appeal. The declaration of
    November 08, 2016 is thus amended, to remove the stipulation that the declaration
    is subject to a determination of whether coverage is excluded under the
    Professional Services Exclusion. The appellants are thus granted a declaration
    compelling Economical and Northbridge to provide a defence under their CGLs,
    excluding a defence regarding the allegations of fraud, deceit and dishonesty
    as against Arthur Barker.

[4]

Counsel for Parkhill further informed
    the Court of an agreement amongst the parties that if the appellants were
    successful, they would be entitled to full indemnity costs of the appeal, in an
    amount to be agreed to or fixed by the panel. The parties are now attempting to
    settle the quantum of costs payable to the appellants amongst themselves. The
    panel directs that any submissions with respect to costs be filed by the
    appellants within 30 days, and any reply by the respondents be filled within 10
    days thereafter. The cost award of $15,000 to the appellants is vacated.

Released: November 22, 2016 GP

C.
    W. Hourigan J.A.

I
    agree H.S. LaForme J.A.

I
    agree G. Pardu J.A.


